--------------------------------------------------------------------------------

 
Exhibit 10.4

Daimler
Truck Financial


Amendment to Lease Agreement (Open End)


    This Amendment to Lease Agreement (Open End) ("Amendment") is by and between
Daimler Trust, a Delaware statutory trust ("Creditor") and Covenant Transport,
Inc., a Tennessee corporation, CTG Leasing Company, a Nevada corporation,
Southern Refrigerated Transport, Inc., an Arkansas corporation, Star
Transportation, Inc., a Tennessee corporation (individually and collectively,
"Borrower") and amends all Lease Agreements (Open End) (Form Number TFFF1322) by
and between Creditor and Borrower ("Agreement").  The Agreement shall be amended
as follows:


 
1.
Agreement:  Defined Terms.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Agreement.  Except as
expressly modified hereby, all of the terms of the Agreement shall remain in
full force and effect.



 
2.
Paragraph 5 shall be modified as follows:



 
a.
Clause (a) of the second sentence after "consent," shall be modified to
add:  "provided, however, Lessee may sublease Equipment in the ordinary course
of its leasing business without Lessor's consent, provided Lessee gives Lessor
prior written notice of such sublease;" and



 
b.
The following sentence shall be added after the last sentence:  "Tri-Pak units
and Qualcomm units are deemed readily removable."



 
3.
Paragraph 7 shall be modified as follows:



 
a.
Clause (3) shall be deleted in its entirety and replaced with the following
language: "the Stipulated Loss Amount established by Lessor and specified in the
Stipulated Loss Schedule".



 
4.
In Paragraph 8, the following sentence shall be added after the last
sentence:  "Lessee agrees to give Lessor prior written notice in the event
Lessee changes its business name or form, or merges into any other entity.



 
5.
Paragraph 11 shall be modified as follows:



 
a.
Clause (e) shall be deleted in its entirety;



 
b.
Clause (h), after "guarantor of Lessee," shall be modified to add "in favor of
Lessor;" and



 
c.
The following language shall be added at the end of the sentence:  ", provided
Lessor first gives written notice to Lessee, and Lessee fails to cure within
thirty (30) days of receipt of notice."



 
6.
Paragraph 12 shall be modified as follows:



 
a.
Clause (3) shall be deleted in its entirety and replaced with the following
language:  "the Stipulated Loss Amount established by Lessor and specified in
the Stipulated Loss Schedule".


 
 

--------------------------------------------------------------------------------

 

Daimler
Truck Financial




 
7.
Paragraph 14 shall be modified as follows:



 
a.
Clause (3) shall be deleted in its entirety and replaced with the following
language:  "the Stipulated Loss Amount established by Lessor and specified in
the Stipulated Loss Schedule".



 
b.
In the third sentence, all language after "Lease Term" shall be replaced with
"will be equal to the stated residual value."



 
8.
In Paragraph 18, the following language shall be deleted from clause (c);
"including insurance proceeds and refunds of insurance premiums"



 
9.
Except as modified herein, the terms of the Agreement shall remain in full force
and effect.



Dated this 30 day of June, 2008


Covenant Transport, Inc., a Tennessee corporation
CTG Leasing Company, a Nevada corporation
               
By:
/s/ M. David Hughes
By:
/s/ M. David Hughes
Its:
Senior Vice President
Its:
Senior Vice President
       
Southern Refrigerated Transport, Inc., an Arkansas corporation
Star Transportation, Inc., a Tennessee corporation
               
By:
/s/ M. David Hughes
By:
/s/ M. David Hughes
Its:
Senior Vice President
Its:
Senior Vice President
       
Daimler Trust, a Delaware statutory trust
                 
By:
  /s/ Michael D. Fate    
Its:
  Regional Credit Manager            



 
Back to Form 10-Q [form10-q.htm]

 
